                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


KALVAIN LAMAR TATUM,

                      Petitioner,

v.                                                      Case No: 6:17-cv-2172-Orl-31GJK

SECRETARY, DEPARTMENT OF
CORRECTIONS, and ATTORNEY
GENERAL, STATE OF FLORIDA,

                      Respondents.
                                         /

                                         ORDER

       THIS CAUSE is before the Court on Petitioner Kalvain Lamar Tatum’s Amended

Petition for Writ of Habeas Corpus (“Petition,” Doc. 17) filed pursuant to 28 U.S.C. § 2254.

Respondents filed a Response to Amended Petition (“Response,” Doc. 18) in compliance

with this Court’s instruction. Petitioner was provided an opportunity to file a Reply to

the Response but did not do so.

       Petitioner asserts ten grounds for relief. For the following reasons, the Amended

Petition is denied.

                               I.    PROCEDURAL HISTORY

       Petitioner was charged with two counts of burglary of a structure (Counts One

and Two), grand theft (Count Three), criminal mischief with damage of $1,000 or more

(Count Four), and possession of burglary tools (Count Five). (Doc. 13-1 at 4-7.) A jury

found Petitioner guilty as charged. (Doc. 13-2 at 113-18.) The trial court dismissed the



                                             1
convictions for Counts Two and Four and sentenced Petitioner to a thirty-year term of

imprisonment for Count One and to five-year terms of imprisonment for Counts Three

and Five with the sentences to run concurrently. (Id. at 126, 129, 136-37.) Petitioner

appealed, and the Fifth District Court of Appeal of Florida (“Fifth DCA”) affirmed per

curiam. (Doc. 13-3 at 5.)

        Petitioner filed a motion for post-conviction relief pursuant to Rule 3.850 of the

Florida Rules of Criminal Procedure, which he amended. (Id. at 9-42.) The state court

denied the motion. (Id. at 47-55.) Petitioner appealed, and the Fifth DCA affirmed per

curiam. (Id. at 103.)

       Petitioner filed a state petition for writ of habeas corpus. (Doc. 20-1 at 2-7.) The

Fifth DCA dismissed the petition. (Id. at 10.)

                                 II.   LEGAL STANDARDS

       A.      Standard Of Review Under The Antiterrorism Effective Death Penalty
               Act (“AEDPA”)

       Pursuant to the Antiterrorism Effective Death Penalty Act, federal habeas relief

may not be granted with respect to a claim adjudicated on the merits in state court unless

the adjudication of the claim:

       (1)     resulted in a decision that was contrary to, or involved an
               unreasonable application of, clearly established Federal law, as
               determined by the Supreme Court of the United States; or

       (2)     resulted in a decision that was based on an unreasonable
               determination of the facts in light of the evidence presented in the
               State court proceeding.

28 U.S.C. § 2254(d). The phrase “clearly established Federal law,” encompasses only the




                                             2
holdings of the Supreme Court of the United States “as of the time of the relevant state-

court decision.” Williams v. Taylor, 529 U.S. 362, 412 (2000).

       “[S]ection 2254(d)(1) provides two separate bases for reviewing state court

decisions; the ‘contrary to’ and ‘unreasonable application’ clauses articulate independent

considerations a federal court must consider.” Maharaj v. Sec’y for Dep’t of Corr., 432 F.3d

1292, 1308 (11th Cir. 2005). The meaning of the clauses was discussed by the Eleventh

Circuit Court of Appeals in Parker v. Head, 244 F.3d 831, 835 (11th Cir. 2001):

       Under the “contrary to” clause, a federal court may grant the writ if the
       state court arrives at a conclusion opposite to that reached by [the United
       States Supreme Court] on a question of law or if the state court decides a
       case differently than [the United States Supreme Court] has on a set of
       materially indistinguishable facts. Under the ‘unreasonable application’
       clause, a federal habeas court may grant the writ if the state court identifies
       the correct governing legal principle from [the United States Supreme
       Court’s] decisions but unreasonably applies that principle to the facts of the
       prisoner’s case.

Even if the federal court concludes that the state court applied federal law incorrectly,

habeas relief is appropriate only if that application was “objectively unreasonable.” Id.

       Finally, under § 2254(d)(2), a federal court may grant a writ of habeas corpus if the

state court’s decision “was based on an unreasonable determination of the facts in light

of the evidence presented in the State court proceeding.” A determination of a factual

issue made by a state court, however, shall be presumed correct, and the habeas petitioner

shall have the burden of rebutting the presumption of correctness by clear and convincing

evidence. See Parker, 244 F.3d at 835-36; 28 U.S.C. § 2254(e)(1).

       B.     Standard For Ineffective Assistance Of Counsel

       The Supreme Court of the United States in Strickland v. Washington, 466 U.S. 668


                                              3
(1984), established a two-part test for determining whether a convicted person is entitled

to relief on the ground that his counsel rendered ineffective assistance: (1) whether

counsel’s performance was deficient and “fell below an objective standard of

reasonableness”; and (2) whether the deficient performance prejudiced the defense.1 Id.

at 687-88. A court must adhere to a strong presumption that counsel’s conduct falls within

the wide range of reasonable professional assistance. Id. at 689-90. “Thus, a court deciding

an actual ineffectiveness claim must judge the reasonableness of counsel’s challenged

conduct on the facts of the particular case, viewed as of the time of counsel’s conduct.”

Id. at 690; Gates v. Zant, 863 F.2d 1492, 1497 (11th Cir. 1989).

       As observed by the Eleventh Circuit Court of Appeals, the test for ineffective

assistance of counsel:

       has nothing to do with what the best lawyers would have done. Nor is the
       test even what most good lawyers would have done. We ask only whether
       some reasonable lawyer at the trial could have acted, in the circumstances,
       as defense counsel acted at trial. Courts also should at the start presume
       effectiveness and should always avoid second guessing with the benefit of
       hindsight. Strickland encourages reviewing courts to allow lawyers broad
       discretion to represent their clients by pursuing their own strategy. We are
       not interested in grading lawyers’ performances; we are interested in
       whether the adversarial process at trial, in fact, worked adequately.

White v. Singletary, 972 F.2d 1218, 1220-21 (11th Cir. 1992) (citation omitted). Under those

rules and presumptions, “the cases in which habeas petitioners can properly prevail on



       1In Lockhart v. Fretwell, 506 U.S. 364, 372 (1993), the Supreme Court of the United
States clarified that the prejudice prong of the test does not focus solely on mere outcome
determination; rather, to establish prejudice, a criminal defendant must show that
counsel’s deficient representation rendered the result of the trial fundamentally unfair or
unreliable.



                                               4
the ground of ineffective assistance of counsel are few and far between.” Rogers v. Zant,

13 F.3d 384, 386 (11th Cir. 1994).

                                      III.   ANALYSIS

        A.      Grounds One and Four

        In ground one, Petitioner asserts counsel rendered ineffective assistance by

improperly advising him that, if he proceeded to trial, the maximum sentence to which

he was subject was a 186-month term of imprisonment. (Doc. 17 at 19-21.) According to

Petitioner, had he known he was subject to a maximum term of life in prison, he would

have accepted the ten-year plea offer. (Id.) Similarly, in ground four, Petitioner argues

that counsel failed to properly advise him of the maximum sentence he faced if convicted

at trial. (Id. at 27-28.)

        Petitioner raised these grounds in his Rule 3.850 motion. The state court denied

relief pursuant to Strickland. (Doc. 13-3 at 48-49, 51.) The state court reasoned that the

record established that Petitioner knew he faced a maximum term of life in prison but

rejected the plea offer. (Id.) The state court concluded, therefore, that Petitioner failed to

demonstrate prejudice resulted from counsel’s purported improper advice. (Id.)

        Petitioner has not established that the state court’s denial of these grounds is

contrary to, or an unreasonable application of, Strickland. Prior to trial, the State advised

the court of the ten-year plea offer, and the trial court asked Petitioner if he knew the

maximum sentence he faced if convicted at trial. (Id. at 59-61.) Petitioner told the court he

understood he was subject to a maximum term of life in prison if convicted at trial, and

he then rejected the plea offer. (Id.) Consequently, Petitioner knew the maximum sentence


                                              5
he faced, regardless of counsel’s purported advice, yet he chose to reject the ten-year plea

offer. A reasonable probability, therefore, does not exist that Petitioner would have

accepted the plea offer but for counsel’s alleged deficient performance. Accordingly,

grounds one and four are denied pursuant to § 2254(d).

       B.     Ground Two

       Petitioner asserts counsel rendered ineffective assistance by failing to object and

request a curative instruction after the prosecutor in closing argument “continually

mischaracterized the evidence as related to the [Petitioner] being identified at the time of

the burglary.” (Doc. 17 at 22.) In support of this ground, Petitioner complains that he was

never identified as being directly tied to the burglary. (Id. at 22-24.) Petitioner maintains

the prosecutor’s statements improperly shifted the burden of proof. (Id. at 25.)

       Petitioner raised this ground in his Rule 3.850 motion. The state court denied relief

pursuant to Strickland. (Doc. 13-3 at 49-50.) The state court reasoned that the prosecutor’s

statements were fair comments on the evidence presented at trial. (Id.) The state court

concluded, therefore, that counsel had no basis to object to the prosecutor’s statements

and prejudice did not result from counsel’s failure to do so. (Id.)

       “To warrant reversal of a verdict[,] prosecutorial misconduct must be so

pronounced and persistent that it permeates the entire atmosphere of the trial.” United

States v. Thomas, 8 F.3d 1552, 1561 (11th Cir. 1993) (citing United States v. McLain, 823 F.2d

1457, 1462 (11th Cir. 1987)). “Specifically, a prosecutor’s remark during closing argument

must be both improper and prejudicial to a substantial right of the defendant.” Id. (citing

United States v. Bascaro, 742 F.2d 1335, 1353 (11th Cir. 1984)). In determining whether the


                                              6
prosecutor’s remarks warrant habeas relief, the proper inquiry is “whether the improper

remarks were of sufficient magnitude to undermine confidence in the jury’s decision. If

a reviewing court is confident that, absent the improper remarks, the jury’s decision

would have been no different, the proceeding cannot be said to have been fundamentally

unfair.” Tucker v. Kemp, 802 F.2d 1293, 1296 (11th Cir. 1986). “[A]n attorney is allowed to

argue reasonable inferences from the evidence and to argue credibility of witnesses or

any other relevant issue so long as the argument is based on the evidence.” Miller v. State,

926 So. 2d 1243, 1254-55 (Fla. 2006) (citing Craig v. State, 510 So. 2d 857, 865 (Fla. 1987)).

       The state court’s denial of this ground is not contrary to, or an unreasonable

application of, Strickland. The prosecutor argued reasonable inferences based on the

evidence presented, namely that officers followed a truck from a gas station that had been

burglarized, the perpetrators fled the truck and ran into a swamp, and Petitioner was

apprehended exiting the swamp area into which the perpetrators fled.                  Counsel,

therefore, had no basis on which to object to the prosecutor’s statements and a reasonable

probability does not exist that the outcome of the trial would have been different had

counsel done so. Accordingly, ground two is denied pursuant to § 2254(d).

       C.     Ground Three

       Petitioner contends counsel rendered ineffective assistance by failing to argue that

the trial court was required to make a ruling on whether there was a reasonable

hypothesis other than guilt when denying the motion for judgment of acquittal. (Doc. 17

at 25-26.) In support of this argument, Petitioner maintains that the case against him was

purely circumstantial and the trial court, therefore, had to determine there was no


                                               7
reasonable hypothesis of innocence to allow the case to go to the jury. (Id.)

       Petitioner raised this ground in his Rule 3.850 motion. The state court denied relief

pursuant to Strickland. (Doc. 13-3 at 50.) The state court reasoned that counsel moved for

a judgment of acquittal based on the fact the State’s case was purely circumstantial and

the trial court ruled that in the light most favorable to the State, sufficient evidence

justified sending the case to the jury. (Id.) The state court concluded that a reasonable

probability did not exist that the trial court’s ruling would have been different had

counsel requested a specific ruling on the reasonable hypothesis of guilt. (Id.)

       The state court’s denial of this ground is not contrary to, or an unreasonable

application of, Strickland. Pursuant to Florida law, “’[a] motion for judgment of acquittal

should be granted in a case based wholly upon circumstantial evidence if the [S]tate fails

to present evidence from which the jury could exclude every reasonable hypothesis

except that of guilt.’” Serrano v. State, 64 So. 3d 93, 104 (Fla. 2011) (quoting Reynolds v.

State, 934 So. 2d 1128, 1145 (Fla. 2006)). The State, however, “is not required to ‘rebut

conclusively every possible variation’ of events which could be inferred from the

evidence, but only to introduce competent evidence which is inconsistent with the

defendant’s theory of events.’” Id. (quoting Darling v. State, 808 So. 2d 145, 156 (Fla. 2002)).

If the State meets this burden, the jury must decide “‘whether the evidence fails to exclude

all reasonable hypotheses of innocence . . . , and where there is substantial, competent

evidence to support the jury verdict, [the Court] will not reverse.’” Id. (quoting Reynolds,

934 So. 2d at 1146).

       At trial, Petitioner’s defense was that he was not involved with the burglary, but


                                               8
instead inadvertently happened to be at the location where police chased the perpetrators

and fled into the woods because he was a convicted felon and had a gun. According to

Petitioner, he went to that location, after meeting with the perpetrators of the burglary,

to wait on them to bring him some stolen tire rims. (Doc. 132 at 11-14.) Coincidentally,

Petitioner, who said he was supposed to wait in a parking lot near where the burglary

occurred, went to almost the exact location where police chased the perpetrators after the

burglary. The State presented evidence inconsistent with Petitioner’s theory, including

that Petitioner was similar in appearance to one of the five individuals who fled from the

perpetrator’s truck, Petitioner was apprehended exiting the swamp area into which the

perpetrators had fled, and Petitioner told the officer he gave up when he was

apprehended. Therefore, under Florida law, a judgment of acquittal was not warranted.

Consequently, prejudice did not result from counsel’s failure to argue that the trial court

was required to make a ruling on whether there was a reasonable hypothesis other than

guilt in denying the motion for judgment of acquittal. Accordingly, ground three is

denied pursuant to § 2254(d).

      D.     Ground Five

      Petitioner asserts counsel rendered ineffective assistance by failing to depose

Sergeant Muenzmay. (Doc. 17 at 29.) In support of this ground, Petitioner argues that had

counsel deposed Sergeant Muenzmay, he would have known that she would testify that

Petitioner told her “I give up” when he came out of the wooded swamp area. (Id.)

      Petitioner raised this ground in his Rule 3.850 motion. The state court denied relief

pursuant to Strickland. (Doc. 13-3 at 51-52.) The state court concluded that counsel made


                                            9
a reasonable strategic decision not to depose Sergeant Muenzmay. (Id. at 52.) The state

court reasoned that counsel reviewed Sergeant Muenzmay’s three-page report, saw there

was nothing in the report indicating Petitioner made a statement, and determined a

deposition was not necessary. (Id.) The state court further noted that counsel took other

depositions. (Id.)

       The state court’s denial of this ground is not contrary to, or an unreasonable

application of, Strickland. The record reflects that defense counsel learned about

Petitioner’s statement to Sergeant Muenzmay after trial started. (Doc. 13- 1 at 128.) The

prosecutor advised defense counsel of the statement, which was not contained in the

Sergeant Muenzmay’s report, when she learned about it. (Id. at 128-30.) Defense counsel

noted that prior to trial, he had read Sergeant Muenzmay’s report and concluded it was

not necessary to depose her. (Id. at 134.) Defense counsel said that there were forty-two

witnesses, some of which he had deposed. (Id.) The trial court allowed Sergeant

Muenzmay to testify about what Petitioner said over the defense’s objection.

       “The question of whether an attorney’s actions were actually the product of a

tactical or strategic decision is an issue of fact, and a state court’s decision concerning that

issue is presumptively correct.’” Ferrell v. Hall, 640 F.3d 1199, 1223 (11th Cir. 2011)

(quoting Provenzano v. Singletary, 148 F.3d 1327, 1330 (11th Cir. 1998)). “‘[T]he question of

whether the strategic or tactical decision is reasonable enough to fall within the wide

range of professional competence is an issue of law not one of fact.’” Id. (quoting

Provenzano, 148 F.3d at 1330). To demonstrate that counsel’s decision was not reasonable,

“the petitioner must show that no competent counsel would have taken the course of


                                              10
action that his attorney took.” Small v. Fla. Dep’t of Corr., 470 F. App’x 808, 812 (11th Cir.

2012) (citing Blankenship v. Hall, 542 F.3d 1253, 1273 (11th Cir. 2008)).

       Petitioner has not established that the state court’s factual determination that

counsel made a reasonable strategic decision not to depose Sergeant Muenzmay is

incorrect. Defense counsel reviewed Sergeant Muenzmay’s report, determined that her

testimony was harmless, and chose to depose other of the forty-two State witnesses.

Under these circumstances, it cannot be said that no competent counsel would have

chosen not to depose Sergeant Muenzmay. Consequently, counsel made a reasonable

strategic decision not to depose Sergeant Muenzmay and was not deficient. Accordingly,

ground five is denied pursuant to § 2254(d).

       E.     Ground Six

       Petitioner maintains counsel rendered ineffective assistance by failing to depose

his co-defendant. (Doc. 17 at 30.) According to Petitioner, had counsel deposed his co-

defendant, he would have “found out reliable information that would have put

[Petitioner] in another place” at the time of the offense. (Id.)

       Petitioner raised this ground in his Rule 3.850 motion. The state court denied relief

pursuant to Strickland. (Doc. 13-3 at 52-53.) The state court concluded that counsel was

not deficient for failing to depose Petitioner’s co-defendant and prejudice did not result

from counsel’s failure to do so. (Id. at 53.) The state court reasoned that defense counsel

could not depose Petitioner’s co-defendant Michael Aldridge (“Aldridge”) given his right

against self-incrimination because Aldridge did not enter a plea until the day before

Petitioner’s trial. (Id. at 52.) The state court further reasoned that defense counsel was


                                              11
present at Aldridge’s plea hearing and therefore knew what Aldridge had said at the plea

hearing. (Id.) Finally, the state court noted that Aldridge testified at Petitioner’s trial that

Petitioner was not involved in the burglary. (Id.)

        The state court’s denial of this ground is not contrary to, or an unreasonable

application of, Strickland. Aldridge testified at trial that Petitioner did not participate in

the burglary. (Doc. 13-1 at 255.) Petitioner also admitted that he was near the scene of the

burglary at the time of the offense. (Id. at 10.) It is not clear what additional testimony

Aldridge could have given regarding Petitioner’s whereabouts at the time of the offense.

Consequently, a reasonable probability does not exist that the outcome of the trial would

have been different had counsel deposed Aldridge. Accordingly, ground six is denied

pursuant to § 2254(d).

        F.     Ground Seven

        Petitioner asserts counsel rendered ineffective assistance by failing to move to

suppress the clothing and tools admitted at trial. (Doc. 17 at 31-32.) In support of this

ground, Petitioner argues there were no fingerprints or DNA linking him to the evidence.

(Id.)

        Petitioner raised this ground in his Rule 3.850 motion. The state court denied relief

pursuant to Strickland. (Doc. 13-3 at 53-54.) The state court concluded that counsel was

not deficient for failing to move to suppress the evidence and prejudice did not result

from counsel’s failure to do so. (Id.) The state court reasoned that the tools and clothing

were recovered from the scene of the burglary and the wooded area into which the

perpetrators fled and thus the evidence was relevant to the offenses and admissible


                                              12
despite the absence of DNA or fingerprints on them. (Id.)

        The state court’s denial of this ground is not contrary to, or an unreasonable

application of, Strickland. The tools and clothing were recovered from the scene of the

burglary and the woods into which the perpetrators fled. Although there were no

fingerprints or DNA found on the items, they were relevant to the offenses and thus

admissible. Therefore, counsel was not deficient for failing to move to suppress the

evidence and prejudice did not result from counsel’s failure to do so. Accordingly,

ground seven is denied pursuant to § 2254(d).

        G.       Ground Eight

        Petitioner contends counsel rendered ineffective assistance by failing to call an

expert to testify regarding the damage to the store from the burglary. (Doc. 17 at 32-33.)

Petitioner argues that had counsel called an expert to testify regarding the amount of

damage done to the door of the store, he likely would have been convicted of a lesser

offense. (Id.)

        Petitioner raised this ground in his Rule 3.850 motion. The state court denied relief

pursuant to Strickland. (Doc. 13-3 at 54.) The state court reasoned that even if counsel had

found an expert to testify that the damage to the door was less than $1,400, the evidence

was sufficient to support the charge of burglary of a structure with damage over $1,000.

(Id.)

        The state court’s denial of this ground is not contrary to, or an unreasonable

application of, Strickland. Petitioner has not offered any evidence in either this Court or

the state court to demonstrate what testimony an expert would have provided.


                                             13
“[E]vidence about the testimony of a putative witness must generally be presented in the

form of actual testimony by the witness or on affidavit. A defendant cannot simply state

that the testimony would have been favorable; self-serving speculation will not sustain

an ineffective assistance claim.” United States v. Ashimi, 932 F.2d 643, 650 (7th Cir. 1991)

(footnotes omitted)). Thus, this ground is speculative.

       Furthermore, even if an expert was willing to testify that the damage to the door

was $750, the amount the owner said it cost to repair the door, the store owner also

testified that the file cabinet damaged during the burglary had to be replaced for $350.

See Doc. 13-1 at 55-56. The amount of damage to the door and the cabinet, therefore, was

more than $1,000. Consequently, a reasonable probability does not exist that the outcome

of the proceeding would have been different had counsel called an expert to testify about

the damage to the door. Accordingly, ground eight is denied pursuant to § 2254(d).

       H.     Ground Nine

       Petitioner complains counsel rendered ineffective assistance by waiving

arraignment on the amended charge of possession of burglary tools. (Doc. 17 at 33-34.)

According to Petitioner, counsel should not have waived his right to an arraignment and

instead should have requested a continuance to allow him to prepare a better defense for

the charge. (Id.)

       Petitioner raised this ground in his Rule 3.850 motion. The state court denied relief

pursuant to Strickland. (Doc. 13-3 at 54.) The state court concluded that Petitioner failed

to show deficient performance or prejudice. (Id.) The state court noted that counsel




                                            14
advised the trial court prior to trial that he was aware of the amended information and

that it did not change the substance of the case. (Id.)

       The state court’s denial of this ground is not contrary to, or an unreasonable

application of, Strickland. Counsel advised the trial court that he did not think the

addition of the charge of possession of burglary tools impacted the defense. (Doc. 13-3 at

59.) Petitioner has not explained how his defense to the charge was hindered or how his

defense would have changed had counsel not waived an arraignment or sought a

continuance. A reasonable probability, therefore, does not exist that the outcome of the

trial would have been different had counsel not waived arraignment or sought a

continuance. Accordingly, ground nine is denied pursuant to § 2254(d).

       I.     Ground Ten

       Petitioner asserts appellate counsel rendered ineffective assistance by failing to

argue that the prosecutor engaged in misconduct during closing argument. (Doc. 17 at

50-52.) Petitioner raised this ground in his state habeas petition. The Fifth DCA dismissed

the petition. (Doc. 20-1 at 10.)

       Respondents argue that this ground is procedurally barred because it was

dismissed as untimely. Pursuant to the AEDPA, federal courts are precluded, absent

exceptional circumstances, from granting habeas relief unless the petitioner has

exhausted all means of available relief under state law. 28 U.S.C. § 2254(b); O’Sullivan v.

Boerckel, 526 U.S. 838, 842–44 (1999). In order to satisfy the exhaustion requirement a

“petitioner must ‘fairly present[ ]’ every issue raised in his federal petition to the state’s

highest court, either on direct appeal or on collateral review.” Isaac v. Augusta SMP


                                             15
Warden, 470 F. App’x 816, 818 (11th Cir. 2012) (quoting Castille v. Peoples, 489 U.S. 346, 351

(1989)); see also Duncan v. Henry, 513 U.S. 364, 365 (1995) (“[E]xhaustion of state remedies

requires that petitioners fairly present federal claims to the state courts in order to give

the State the opportunity to pass upon and correct alleged violations of its prisoners’

federal rights.” (quotation omitted)). A petitioner must apprise the state court of the

federal constitutional issue, not just the underlying facts of the claim or a similar state

law claim. Snowden v. Singletary, 135 F.3d 732, 735 (11th Cir. 1998). Procedural default

may be excused only in two narrow circumstances: if a petitioner can show (1) cause and

prejudice or (2) actual innocence. Murray v. Carrier, 477 U.S. 478, 496 (1986); Wright v.

Hopper, 169 F.3d 695, 703 (11th Cir. 1999).

       Petitioner raised this ground in his state habeas petition filed on May 30, 2018.

(Doc. 20-1 at 1-10.) A state petition asserting ineffective assistance of appellate counsel

must be filed within two years after the judgment becomes final unless the petition

alleges that the petitioner was affirmatively misled about the results of the appeal by

counsel. See Fla. R. App. P. 9.141(5). Petitioner filed his petition more than two years after

his conviction became final, and he did not assert that he was affirmatively misled about

the results of the appeal. See Doc. 20-1 at 1-10. Petitioner’s state habeas petition, therefore,

was dismissed because it was untimely. Therefore, ground ten is procedurally barred

absent an exception to the procedural default bar.

       Petitioner has not demonstrated cause or prejudice to excuse his procedural

default. Likewise, he has not established he is actually innocent. Accordingly, ground ten




                                              16
is procedurally barred from review.2

       Any of Petitioner’s allegations not specifically addressed herein have been found

to be without merit.

                          IV.     CERTIFICATE OF APPEALABILITY

       This Court should grant an application for certificate of appealability only if the

Petitioner makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C.

' 2253(c)(2). To make such a showing “the petitioner must demonstrate that reasonable

jurists would find the district court’s assessment of the constitutional claims debatable or

wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000); see also Lamarca v. Sec’y, Dep’t of Corr.,

568 F.3d 929, 934 (11th Cir. 2009). When a district court dismisses a federal habeas petition

on procedural grounds without reaching the underlying constitutional claim, a certificate

of appealability should issue only when a petitioner shows “that jurists of reason would

find it debatable whether the petition states a valid claim of the denial of a constitutional

right and that jurists of reason would find it debatable whether the district court was

correct in its procedural ruling.” Id.; Lamarca, 568 F.3d at 934. However, a prisoner need

not show that the appeal will succeed. Miller-El v. Cockrell, 537 U.S. 322, 337 (2003).

       Petitioner has not demonstrated that reasonable jurists would find the district

court’s assessment of the constitutional claims debatable or wrong. Moreover, Petitioner

cannot show that jurists of reason would find this Court’s procedural rulings debatable.




       2  Alternatively, Petitioner has not established that appellate counsel was deficient
for failing to raise this ground on direct appeal or that prejudice resulted. As discussed
in ground two supra, the prosecutor’s statements in closing were not improper.


                                              17
Petitioner has failed to make a substantial showing of the denial of a constitutional right.

Thus, the Court will deny Petitioner a certificate of appealability.

       For the foregoing reasons, it is ORDERED AND ADJUDGED as follows:

       1.     The Amended Petition for Writ of Habeas Corpus (Doc. 17) is DENIED,

and this case is DISMISSED WITH PREJUDICE.

       2.     Petitioner is DENIED a Certificate of Appealability.

       3.     The Clerk of the Court is directed to enter judgment accordingly and close

this case.

       DONE and ORDERED in Orlando, Florida on May 30, 2019.




Copies furnished to:

Unrepresented Party
Counsel of Record
OrlP-1




                                             18
